Citation Nr: 1227218	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  98-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine, lumbar spine, and shoulders.

3.  Entitlement to service connection for degenerative joint disease of the jaw.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1973, followed by service with the United States Naval Reserve.  His claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 1996 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2002, the Board denied service connection for a bilateral knee disorder and degenerative joint disease of the jaw, cervical spine, lumbar spine, and shoulders.  The Veteran, in turn, appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By an Order, dated in March 2004, the Court vacated the Board's October 2002 decision and remanded the claim to the Board for readjudication consistent with its decision.

In July 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  The case has been returned to the Board for further appellate review.

The issues of entitlement to service connection for bilateral hip disease and entitlement to service connection for headaches, to include as secondary to jaw tempromandibular joint disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for degenerative joint disease of the jaw is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Although a bilateral knee disorder was not noted on the Veteran's examination prior to entrance into active service, there is clear and unmistakable evidence that such disability pre-existed his period of active duty.

2.  The evidence of record does not clearly and unmistakably demonstrate that there was no increase in severity of a bilateral knee disorder during the Veteran's period of active service, or that such increase was due to the natural progress the disease. 

3.  The evidence of record demonstrates that Veteran's current bilateral knee degenerative arthritis status post arthroplasty is related to the pre-existing knee condition that was aggravated during military service.

4.  The evidence is evenly balanced that establishes that degenerative joint disease of the cervical spine, lumbar spine, and shoulders is related to service.   


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was aggravated by active military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  Degenerative joint disease of the cervical spine, lumbar spine, and shoulders was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting, in full, the Veteran's claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) (2011).

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical or lay evidence of a current disability, medical or lay evidence of in-service occurrence or aggravation of a disease or injury, and medical or lay evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 
38 U.S.C.A. § 1111. 

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim for service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability. Wagner, supra. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A. Bilateral knee disorder 

The Veteran asserts that his bilateral knee disorder was incurred in or aggravated by service.  Specifically, the Veteran contends that his bilateral knee disorder was aggravated during his active service and Naval Reserve Training.  He also reports that his knees were severely and materially aggravated by continuous jogging in the Reserves.  

The Veteran reported having a "trick" or locked knee prior to service on the June and October 1969 Reports of Medical History.   The June 1969 examiner noted that the Veteran injured his right knee in high school and dislocated his patella in 1963 with no recurrence.  The 1969 pre-induction examinations and February 1973 separation examination reflect normal evaluations of the knees and are negative for any diagnosed knee disorder.  According to a December 1972 service treatment report, the Veteran complained of recurrent lateral patella dislocation.  The examiner reported that the Veteran's bilateral knee disorder existed prior to enlistment.  Medical records from the Veteran's Naval Reserve service, dated April 1973 to September 1994 contain continued notations of a "trick" or locked knee, however there is no indication in the record that the Veteran had a period of active duty for training while serving in the Naval Reserve, during which he sustained an injury to his knees.  Following separation from active service, the earliest medical evidence of record of a bilateral knee disorder is a December 1992 treatment report from Dr. Limbert in which the Veteran asserted that he had twisted his knee and had subsequent pain and limping "since Christmas." 

Because the Veteran's entrance examination in this case did not find evidence of a bilateral knee disorder, the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. §§ 1111, 1137. 

However, the Board must consider whether the presumption of soundness is rebutted by clear and unmistakable evidence. 

The evidence in this regard includes the Veteran's statements regarding "trick" or locked knee at the time he was examined prior to his entrance into service. Furthermore, the June 1969 examiner noted a knee injury prior to his entrance into service.  Moreover, service treatment records show the Veteran complained of recurrent lateral patella dislocation.  The examining medical professional determined that Veteran's bilateral knee disorder pre-existed his entrance into active service.  Additionally, based upon a review of the service treatment records and post-service treatment records, Dr. Aliya Ali noted that the Veteran's bilateral knee disorder pre-existed military service in a February 2010 statement.

Thus, based upon the contemporaneous history provided by the Veteran, the in-service findings, the February 2010 statement, and the lack of credible evidence to the contrary, the Board finds that there is clear and unmistakable evidence that the Veteran's bilateral knee existed prior to service. 

The next step of the inquiry is to determine whether the Veteran's pre-existing disease was aggravated in service. A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. VAOPGCPREC 3-2003 (July 16, 2003); 69 Fed. Reg. 25,178 (2004).

Here, there is conflicting evidence on the matter of aggravation.  As noted above, the Veteran's service treatment records show that he sought treatment for knee pain and was noted to have lateral dislocation of both patella.  According to a March 2000 VA examination report and September 2000 addendum, a VA examiner noted that the Veteran's multiple degenerative changes were not likely the result of the physical demands in the military.  The Veteran underwent another VA examination in September 2010.  That examiner opined that the etiologies of the Veteran's skeletal changes are degenerative in nature.  He opined that the knee condition is not related to military service, but consistent with development of degenerative changes in the skeletal system.

Although the February 1973 separation examination was negative for any findings or diagnosis regarding the knees, private examiners opined have that there was aggravation of a pre-existing bilateral knee condition.  According to an August 1997 opinion by Dr. Limbert, he opined that the Veteran's degenerative joint disease of the knees bilaterally was initially incited by service activities as described by the Veteran.  He further noted that it is reasonable to assume that the radiographic evidence may have been delayed in developing since the time of his injuries and could have been missed by examiners examining the Veteran at the time of his injury.  Dr. Limber concluded that the Veteran's problems are indeed related to aggravation while in service.  In a January 2000 supplemental statement, Dr. Limbert noted that the conditions are at least as likely as not to have been incurred in or aggravated by the Veteran's active duty status and are consistent with review of his service medical records.

In a February 2010 opinion,  Dr. DeClaire indicated that the Veteran had been under his care for bilateral degenerative arthritis of the knees.  He opined that, in view of his past history of activities in the armed service, it is likely that his activities contributed to the breakdown and deterioration of cartilage, which over the course of time can progress to severe degenerative arthritis.  According to a February 2010 statement, Dr. Ali reported that based on her review of the records, the Veteran suffered from patellofemoral syndrome.  She opined that the vigorous demands of physical activity in service would have led to increased trauma to the knees which would have accelerated the patellofemoral knee problem and caused bilateral knee pain.  She opined that it is more likely than not that the Veteran's pre-existing knee problem was exacerbated by his in-service physical activity.

Although the VA examiners opined that the Veteran's knee condition is not related to military service, the evidence is not clear and unmistakable that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  As this high legal standard has not been met, and the evidence of record otherwise demonstrates in-service worsening of the condition, the Board finds that the Veteran's pre-service bilateral knee disorder was aggravated in service.

The evidence demonstrates that the Veteran has a current bilateral knee disability.  Specifically, the December 1996 and March 2000 VA examination reports reflect diagnoses of degenerative arthritis of both knees.  The September 2010 VA examination report indicates that x-rays of both knees revealed total prostheses and the Veteran reported that he underwent right and left total knee arthroplasty in 2007.  Thus the Veteran has a current disability.

In relating the Veteran's current knee disability to the condition aggravated during service, Dr. Ali states, in her January 2011 opinion, that it is more likely than not that the Veteran's knee pain and accelerated degenerative changes are because of an in-service injury and repetitive insult.  Additionally, there is credible lay evidence that the pain the Veteran experienced in his knees during service continued after service and to the time of the arthroplasty.  During the March 2000 VA examination, the Veteran complained that the knee problem had been going on since active service and that the pain was slowly getting worse.  When chronicity during service is not adequately supported, then evidence of continuity after service supports a claim that the current disability and the in-service disability are related. 38 C.F.R. § 3.303(b) (principles of chronic disease and continuity of symptomatology). 

Accordingly, service connection must be granted for the Veteran has established that he has a current disability, that a pre-existing disability was aggravated during service, and the current disability is related to the pre-existing condition aggravated during service.  As a result, the Veteran's claim for entitlement to service connection for a bilateral knee disorder is granted.
 
B. Degenerative joint disease of the cervical spine, lumbar spine, and shoulders

The Veteran contends that his arthritic condition involving the cervical spine, lumbar spine, and shoulders was incurred in or aggravated by service.  At his June 1968, June 1969 and October 1969 pre-induction examinations, no complaints, treatment, or diagnoses of any neck, back, or shoulder pain or disorders were noted.  In October 1972, the Veteran complained of pain associated with a stiff neck.  It was noted that he had been injured in an automobile accident when he was 17 years old and had residual back pain.  Upon examination, the Veteran's neck had a full range of motion, and his cervical spine was "normal."  He was diagnosed with probable neck strain.  The Veteran's February 1973 separation examination reported no neck or back pain, and degenerative joint disease was not noted. 

Reserve service treatment records include a  February 1975 report in which the Veteran complained of muscle tightening in his neck, face, and head.  No neurological deficits were observed.  In a May 1979 report, the Veteran complained of a stiff left shoulder and he was noted to have torticollis.  Additional treatment reports noted back and neck strain.

Here, the evidence does not support service connection for any arthritis on a presumptive basis because there is no competent medical evidence showing that the Veteran suffered from arthritis to a compensable degree within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

However, even if a chronic condition is not shown during service, service connection may still be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology, or on a direct basis under 38 C.F.R. § 3.303(d), if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current arthritis of the cervical spine, lumbar spine, and shoulders was caused by any event, injury, or disease during his period of active duty service. 

As to whether there is evidence of a nexus between his current arthritis and service, the Veteran is competent to report pain in his joints, as well as continuing problems after his discharge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person is competent to describe the physical manifestations of his/her disease or disability).  However, as a lay person, he is not competent to testify that his current disability was caused by his military service.  Where a determinative issue involves medical causation or a medical diagnosis, such as here, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a physician or other health care professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Veteran was afforded three VA examinations for joint disorders throughout this appeal.  According to a September 1996 VA examination report, the Veteran was diagnosed with degenerative arthritis of the cervical spine, lumbosacral spine, and shoulders, but no opinion regarding etiology was provided.  According to a March 2000 VA examination report and September 2000 addendum, a VA examiner noted that the Veteran's multiple degenerative changes were not likely the result of the physical demands in the military.  The September 2010 VA examiner noted that the etiologies of the Veteran's skeletal changes are degenerative in nature.  He opined that the cervical spine, lumbar spine, and shoulder conditions are not related to military service, but are consistent with development of degenerative changes in the skeletal system.

The Veteran has submitted numerous private opinions in support of service connection for his degenerative joint disease.  According to an August 1997 opinion by Dr. Limbert, he opined that the Veteran's degenerative joint disease of the cervical and lumbar spine, and acromioclavicular joints was initially incited by service activities as described by the Veteran.  He further noted that it is reasonable to assume that the radiographic evidence may have been delayed in developing since the time of his injuries and could have been missed by examiners examining the Veteran at the time of his injury.  In a January 2000 supplemental statement, Dr. Limbert noted that the conditions are at least as likely as not to have been incurred in or aggravated by the Veteran's active duty status and are consistent with review of his service medical records.

Regarding the spine arthritis, the Veteran reported that he developed lumbar spine pain after ejection seat training, according to the February 2010 report from Dr. Ali.  She also reported that the Veteran suffered from ankylosing spondylitis, as reported by Dr. Limbert.  Dr. Ali states that it is more likely than not that vigorous physical demands of military service combined with specific trauma like ejection seat training accelerated the Veteran's ankylosing spondylitis.  Lastly, she noted that the degeneration of his cervical spine is a manifestation of  his underlying arthropathy.

There is competent evidence in support of and against the claim.  It is the responsibility of the Board to weigh the evidence, both medical and lay evidence, and determine where to give credit and where to withhold the same. Evans v. West, 12 Vet. App. 22, 30 (1998).  Evidence that is internally inconsistent or inconsistent with other evidence of the record lacks credibility. Caluza v. Brown, 7 Vet. App. 498  (1995), aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996).  Here the 2010 VA examiner's opinion is internally inconsistent.  Although he discussed the Veteran's reports of back problems in service, his rationale for a negative opinion was that there was not any specific history of injury resulting in specific injury to any joints and spine while in the service.  Although not documented in service, the Veteran is competent to describe symptoms of joint pain in service, and the record contains no basis upon which to question the Veteran's credibility.  The lack of contemporaneous records is only one factor to be considered. Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no other factor raising questions as to the Veteran's credibility. 

Given the additional above medical opinions that are both for and against the Veteran's claim, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran currently has degenerative joint disease of the cervical spine, lumbar spine, and shoulders that is related to his period of service.  When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that the Veteran is competent to state that he has had joint pain since service.  Furthermore, the evidence shows that, although there is no documented evidence of a joint disability in service, the Veteran complained of pain in his spine and shoulders during active duty and Reserve training.  Finally, private examiners have connected the Veteran's degenerative joint disease of the cervical spine, lumbar spine, and shoulders to service.  Thus, resolving all benefit of the doubt in the Veteran's favor, the Board finds that degenerative joint disease of the cervical spine, lumbar spine, and shoulders is related to service, and that service connection is therefore warranted for these conditions.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral knee disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for degenerative joint disease of the cervical spine, lumbar spine, and shoulders is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran maintains that his jaw disorder is related to service.  The Board has reviewed a September 2010 VA examination undertaken to address the Veteran's service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal. The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes. Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes). 

In the prior remand, the examiner was asked to state whether it is at least as likely as not (50 percent or greater) that the Veteran's problem with his jaw is related to his military service.  The examiner was asked to set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  The examiner was specifically asked to discuss the positive nexus opinions of record dated in January 2000 (Dr. A.L.) and February 2010 (Drs. A.A. and J.D.).

The September 2010 VA dental examination confirms a current diagnosis of myofascial pain dysfunction.  Moreover, in the August 2011 addendum, the examiner indicated that the myofascial pain dysfunction is most likely not related to any military history or trauma.  However, no rationale for the opinion was provided, nor did the examiner comment on the opinions rendered by Drs. A.L., A.A., and J.D., as requested in the prior remand.  The United States Court of Appeals for Veterans Claims (Court) has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions). 

Thus, on remand, the VA examiner is asked to provide supporting rationale for his opinion and comment on the opinions rendered by Drs. A.L., A.A., and J.D. 

Accordingly, this case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted his VA dental examination in September 2010, or to a qualified medical professional if the prior examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. The examiner should review the Veteran's claims file and render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's myofascial pain dysfunction is related to service. The examiner should discuss the opinions of record dated in January 2000 (Dr. A.L.) and February 2010 (Drs. A.A. and J.D.).  

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond. 

2.  The RO should then readjudicate the claim, considering evidence added to the record after the August 2011 supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


